Judgment unanimously affirmed pursuant to the provisions of section 584 of the Civil Practice Act, with costs. Clearly, the trial court erred in excluding defendants’ Exhibit D for identification in view of its admission of plaintiff’s Exhibit 15. In defendants’ Exhibit D for identification defendants advanced the claim urged upon the trial and it may be deemed an answer to plaintiff’s Exhibit 15, which latter is but a self-serving declaration. We affirm, however, under the provisions of section 584 for the reason that plaintiff’s Exhibit 4, a letter written by the plaintiff to the defendants confirming “ the verbal agreement ” and produced by the defendants upon the trial, clearly sets forth the contract between the parties, since the letter was retained by the defendants without protest, knowing that the plaintiff was proceeding with the work with that understanding. The letter should have been received in evidence at its face value when offered and not subject to the limitations and restrictions of section 374-a of the Civil Practice Act. Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.